297 S.W.3d 640 (2009)
Cornell CAMPBELL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92199.
Missouri Court of Appeals, Eastern District, Division Two.
November 17, 2009.
Jo Ann Rotermund, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI'B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Cornell Campbell ("Movant") appeals from the denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant contends the motion court clearly erred in denying his Rule 24.035 motion because (1) there was no factual basis for his guilty plea to assault in the first degree, and (2) his plea counsel was ineffective rendering his guilty plea unknowing and involuntary.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished *641 with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).